Appeal, insofar as taken from that portion of the Appellate Division order that affirmed so much of Supreme Court’s order as dismissed the petition, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the remainder of the Appellate Division order does not finally determine the proceeding within the meaning of the Constitution.